DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Under MPEP 2142, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence.  A preponderance of evidence requires the evidence to be more convincing than the evidence which is offered in opposition to it.  Prior art Liboiron (2016/0156999) discloses photonic bridges between devices.  (See Liboiron fig. 3)  Prior art Issacson discloses peer to peer cryptocurrency transactions.  (See Isaacson fig. 13).  Prior art Shtylman (2015/02521239) discloses using private keys in Bitcoin transactions.  (See Shtylman abstract)
However, while pieces of independent claim 1 and claim 19, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" independent claim 1 and claim 19 would not have been obvious.  That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  For example, with regard to claim 1, the prior art does not show an optical module with a cryptocurrency walled on the memory resource and an optical communication block formed on the substrate that generates an optical signal based on a an electrical signal carrying a transaction message about an order of executing a plurality of transactions of cryptocurrency wherein the internal encryption block is Quantum Key Generation encryption protocol.  With regard to claim 19, the prior art does not show a cryptocurrency wallet with a first private key provided on the memory, a first and second optical modules with a client to the cloud infrastructure wherein the cryptocurrency wallet has a second private key; transmitting the cryptocurrency transaction with an encrypted envelope from the cryptocurrency wallet and decrypting the cryptocurrency transaction via a public key by the second optical module and storing via the second private key, for example.  In other words, while pieces of the claims can be found in the prior art, Examiner is unable to make a reasonable rejection without using impermissible hindsight.  Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461